
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


AMENDMENT TO 1998 STOCK INCENTIVE PLAN


    Pursuant to Article XIII of the 1998 Stock Incentive Plan of Midway
Games Inc., Section 2 of Article XII of the Plan is hereby deleted in its
entirety and replaced with the following:

    "Section 2. If the holder of an option shall voluntarily cease to be an
Employee with the written consent of such holder's employer, which written
consent expressly sets forth a statement to the effect that options which are
exercisable on the date of such termination shall remain exercisable, or if the
optionee ceases to be an Employee for reasons other than cause, such optionee
may exercise his or her option to the extent exercisable at the time of such
termination, at any time prior to the expiration of three months after such
termination or any longer period of time after such termination as determined by
such holder's employer, but not later than the date of expiration of the option
as fixed at the time of issuance. Options granted under the Plan to Employees
shall not be affected by any change in the position of employment so long as the
holder thereof continues to be an Employee."

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO 1998 STOCK INCENTIVE PLAN
